DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 02/22/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-12, 16, 17, 19-21 and 26-28 are currently under examination. 
Priority
No priority claim has been filed. The effective filing date of the instant application of 04/27/2018 is acknowledged. 
Interview Statement
Applicant’s summary of the interview on February 10, 2021, has been reviewed and is complete and accurate.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 101 are withdrawn in view of applicant’s arguments (on page 12) and/or amendments.
Response to Arguments
Applicant’s arguments filed 02/22/2021 regarding claim rejections under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims for clarifying the claim language with the introduction of amended limitations such as “detecting, by the one or more computing devices, start of a stress episode during one or more of heart rate or activity monitoring of the user;”, “determining, by the one or more computing devices, one or more stress-related parameters of the user based on the one or more monitored heart rate or activity” and “providing, by the one or more computing devices, instructions for presenting feedback to the user, wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters” which are changing the scope of the independent claims and necessitating new grounds of rejection, which are considered by the exam with the use of new references to address these amended limitations.
Applicant argues (on pages 14-15) regarding independent claims 1, 27 and 28, that the amended limitations are not taught by Zamir since Zamir is directed to mirror with a camera as does not specifically teach “detecting the start of a stress episode” as in contrast to the claims, Zamir merely discloses estimating a heart rate, which is interpreted as a "stress-related parameter" (Office Action at 5), from changes in color of the user's face using a 3D camera while the user is standing in front of the smart mirror and no motivation would therefore be supporting a combination or modification of Zamir device.
The examiner is acknowledging that the amendments introduce new subject matters that are not specifically taught by Zamir and therefore overcome the teachings of Zamir. The examiner is however considering new grounds of rejection with new references to address the amended limitations and their introduced new subject matters.
Applicant argues (on pages 15-17) that the dependent claims 2-4, 7-9, 10, 19-21 and 26 are allowable due to their dependency on the independent claims 1, 27 and 28 and the additional references do not cure the deficiencies of Zamir regarding the amended limitations.
In response, the examiner, as discussed above for the independent claims 1, 27 and 28, is considering new grounds of rejection with new references to address the introduced new subject matter within the independent claims and consider the Applicant’s arguments as moot since they are directed to references not relied upon for teaching the argued subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following rejections are new rejections necessitated by amendment.
Claims 1, 5-9, 11, 12, 16, 17, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 .
Regarding claim 1, Garbarino teaches a device including a wrist band and method of using it for detecting the level of stress in real life (Title and abstract and Fig.1) using sensor acquired data (abstract) with the detection and monitoring of stress with time (abstract and Figs.2-4) with various sensors for physiological parameters representing the nervous system stress response (p.39 Introduction) for providing access to the different data and results to the user (Fig.6) with real-time streaming of data and recording (p.41 2nd 3rd and 4th ¶) accessible to the user from the wristband in real time, utilizing a computer for data processing (Fig.6 and ¶ IV. Software Architecture, with Realtime Streaming and In-memory Recording, with “the wristband needs to be connected to a computer (PC or mac) via USB in order to upload data to the Empatica cloud server” with “signal processing software applies filters and extracts features from the raw signals (e.g., heart rate is extracted from the BVP signal)” with possible APPs on mobile device for processing data therefore reading on processors) therefore teaching a method comprising implicitly, one or more computing devices and teaching accessing, implicitly by the one or more computing devices, a [...waist-hip...] measurement of a user. Garbarino does not specifically teach the one or more computing devices.
However Gjoreski teaches within the same field of endeavor of a wrist device for accessing physiological/biometric data (Title, abstract and Fig.1) the use of the same system and data acquisition with Empatica than Garbarino (Gjoreski p.160 col.2 6th ¶) with a computer for processing the acquired data (p.162 ¶ 3.3 Machine-learning method for stress detection in constrained environments with the use of computer for processing data) therefore using the device in a similar fashion to measure and further analyze the measured physiological data via computer and processor in order to determine physiological parameters directed to stress detection in real-time real life using also patient context condition (Title and abstract) with therefore teaching the detection of stress occurring in real-time (abstract and Fig.7 with example nd and 3rd ¶) therefore reading on a method comprising, by one or more computing devices: accessing, by the one or more computing devices, a [...waist-hip...] measurement of a user. 
Additionally, while Garbarino is teaching monitoring streaming data (abstract, for representing nervous system stress response p.39 Introduction and Figs.2-4) without specifically teaching monitoring the start of a stress event.  However, Gjoreski is also teaching detecting, by the one or more computing devices, start of a stress episode during one or more of heart rate or activity monitoring of the user (abstract and Fig.7 start of stress event and feedback response from the user over a time window of around 20 minutes therefore over several heart cycles with the heart rate being monitored as in p.162-163 ¶ 3.3.2. Feature extraction from HR data) wherein the activity of the user is used as described by Gjoreski as context based parameter (p.166 col.2 ¶ 4.2.2. Activity-recognition classifier). Similarly, Gjoreski is describing the use of PPG sensor for the determination heart rate related parameters for stress analysis (p.162-163 col.1-col.2 ¶ 3.3.1 Feature extraction from the BVP data, 3.3.2. Feature extraction from the HR data and 3.3.3. Feature extraction from the IBI data).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Garbarino with a method comprising, by one or more computing devices: accessing, by the one or more computing devices, a measurement of a user, and detecting, by the one or more computing devices, start of a stress episode during one or more of heart rate or activity monitoring of the user, since one of ordinary skill in the art would recognize that monitoring physiological/biometric data via Empatica using computer and data processor to analyze the heart rate and monitoring the start of stress events in real-time data stream was known in the art as taught by Gjoreski. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Garbarino and Gjoreski teach the use of a wrist device with the same attached software for acquiring physiological/biometric data. The motivation would have been to ideally provide the 
Garbarino and Gjoreski teach also determining, by the one or more computing devices, one or more stress-related parameters of the user based on the one or more monitored heart rate or activity (Garbaniro, p.39-41 ¶ III. Data Quality with EDA sensor for skin electrical conductance parameter for psychological stress as sympathetic activation/autonomic stress, PPG sensor for blood oxygenation, heart rate and heart rate variability for vagal tone and parasympathetic nervous system activity or stress activity, temperature sensor for body temperature as related to vasodilatation and three-axis acceleration sensor for activity of the user, as presented for stress-related parameter) wherein, as discussed above the activity of the user is used as described by Gjoreski as context based parameter (p.166 col.2 ¶ 4.2.2. Activity-recognition classifier). Similarly, Gjoreski is describing the use of PPG sensor for the determination heart rate related parameters for stress analysis (p.162-163 col.1-col.2 ¶ 3.3.1 Feature extraction from the BVP data, 3.3.2. Feature extraction from the HR data and 3.3.3. Feature extraction from the IBI data); 
[...determining, by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user...];
 Garbaniro teaches also to provide “real-time computerized biofeedback” (Title and abstract and Introduction and Fig.6, and p.41 col.2 last ¶ “The E3 realtime streaming app allows the user to visualize health and activity data from the wristband in realtime on mobile devices. A zoomable and pannable realtime plot for BVP and EDA signals is provided. Heart rate and skin temperature are displayed in numeric format”) reading on and providing, by the one or more computing devices, instructions for presenting feedback to the user, [...wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters...].
waist-hip measurement, determining, by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user and wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters as in claim 1. 
While Gjoreski teaches, as discussed above, the additional context data parameter for the analysis of stress within real life for the user to have a more complete analysis of the real stress occurring within the subject (p.168 Conclusion), Hendrawan teaches within the same field of endeavor of characterizing the subject responsivity for predicting subjective and physiological stress reactivity during acute stress exposure (Title and abstract) under stress tasks (p.278 col.1 4th ¶ 2.2 TSST tests) with the inclusion of the determination of several stress induced parameters such as psychological measures (p.278 col.2 ¶ 2.4), cortisol secretion analysis (p.278-279 ¶ 2.5), cardiovascular measure including heart rate variations utilizing an ECG sensor (p.279 ¶ 2.6), skin conductance with a silver probe (p.279 ¶ 2.7)  with the stress parameters such as cortisol release or heart rate are being analyzed (Fig.1 and Fig.2) with Hendrawan teaching as known in the art that post-recovery in the cardiovascular index is positively associated with the waist-hip ratio (p.279 col.2 1st ¶). Additionally, Steptoe teaches within the same field of endeavor of stress effect on physiological responses (Title and abstract and Fig.2), the access to waist-hip ratio from the users (p.1330 col.1 2nd ¶ “carried out a longitudinal analysis of changes in BMI and waist-hip ratio over 3 years”) reading on to access a waist-hip measurement of the user and Steptoe teaches also that other one or more stress-related parameters of the user have been positively correlated with the waist-hip ratio such as impaired poststress recovery of systolic pressure and HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses (abstract and p.1329 col.1 last ¶ to col.2 1st ¶) therefore reading on determining by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user. 
to access a waist-hip measurement of the user in real-time for application with device as used by Garbaniro such as a smartphone (Garbaniro Fig.6 Mobile for data acquisition and App for data processing) therefore suggesting the determination of the waist-hip ratio for health context in correlation with the heart rate for cardiovascular risk and stress from Hendrawan and Steptoe teachings therefore teaching determining by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user for recognizing acute stress event and therefore utilizing the biofeedback of Garbarino to keep the user informed of the health status of the user therefore reading on wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino and Gjoreski to access a waist-hip measurement of the user and determining by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user and wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters, since one of ordinary skill in the art would recognize that measuring waist-hip ratio in real time was routine and conventional in the art as important health factor as taught by Sareen and since correlations between the waist-hip measurements and stress-related parameters such as cardiovascular characteristics such as heart rate based parameters, HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses were known in the art as taught by Hendrawan and Steptoe while biofeedback was known in the art as taught by Garbarino for continuously 
 Regarding claim 27, claim 27 is directed to a non-stationary storage media embodying software that is operable when executing the method steps of the method of claim 1. Therefore  as discussed above, since Sareen teaches a machine-readable medium containing instruction for processing data ([0007]) therefore teaching a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions as claimed in claim 27 with Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen. Therefore Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach claim 27.
Regarding claim 28, claim 28 is directed to a system with all the functional limitations of claim 27 and with the additional structural features of one or more cameras and one or more sensors. As discussed above, for claim 27, with processors according to Sareen ([0007]) and Gjoreski (p.162 ¶ 3.3 Machine-learning method for stress detection in constrained environments with the use of computer for processing data) for claim 1, Garbaniro is teaching the use of several sensor such as the EDA for the skin conductance signal data (p.40 col.1 ¶ A. Electrodermal Activity Sensor) and a PPG for the heart rate, blood flow volume signal data (p.40 col.2 ¶ B. Photoplethysmography sensor), temperature sensor (p.41 ¶ C. Temperature sensor) and three-axis acceleration sensor (p.41 ¶ D. Three-Axis Acceleration Sensor), and Sareen is teaching the use of 3D camera for the measurement of the waist to hip ratio ([0352]-[0354] with camera and software for biometric measurements with anthropometric measurements such as the waist to hip 
Regarding the dependent claims 5-9, 11, 12, 16, 17, 26 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen.
Regarding claim 5, Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen, as previously discussed teach the one or more stress-related parameter such as heart rate (Garbarino), and LHPA axis activation or LHPA axis activation threshold time period with Hendrawan with the cortisol analysis and Steptoe with the HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses (p.1329 col.1 last ¶ to col.2 1st ¶).
Regarding claim 6, Hendrawan teaches as discussed above the physiological response to the TSST test with the corresponding results (Fig.2 and p.280-281 ¶ 3.2 Physiological responses to TSST with the cortisol release/secretion at the different stages of the TSST test) reading on a start of the period of chronic stress until the LHPA axis activation; and the LHPA axis activation corresponds to a cortisol release time as in claim 6.
Regarding claim 7, as discussed above, Garbarino teaches the use of a PPG sensor (p.39-41 ¶ III. Data Quality with EDA sensor for skin electrical conductance parameter for psychological stress as sympathetic activation/autonomic stress, PPG sensor for blood oxygenation, heart rate and heart rate variability for vagal tone and parasympathetic nervous system activity or stress activity) with Gjoreski detailing the use of the PPG data analysis for heart variability therefore reading on  the first or second heart rates are measured by an electrocardiography (ECG) sensor or a photoplethysmography (PPG) sensor in a client device as claimed.
Regarding claim 8, as discussed above, Garbarino teaches a device including a wrist band (Fig.1) therefore teaching the client device comprises a wearable device as claimed.

Regarding claim 11, Hendrawan as discussed above teaches the effect of stress on the heart rate (Fig.2) wherein the period of stress resilience comprises the time period from which the user's heart rate starts decreasing during a period of stress until the heart rate of the user is within a resting heart rate as claimed.
Regarding claim 12, as discussed above, Steptoe teaches by correlation analysis the prediction of the increases of the waist-hip ratio by cardiovascular index/stress responsivity and impaired poststress recovery of systolic pressure (abstract) reading on determining, by the one or more computing devices, a high stress over a preceding time period leading to an increase of a waist-to-hip ratio or an increase of a waist size.
Regarding claim 16, as discussed above, Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach recording, by the one or more computing devices, the waist-hip measurement in association with the one or more stress-related parameters since the correlation between the waist-to-hip ratio and the one or more stress parameters such as the heart rate of the subject and the heart rate index recovery as taught by Steptoe (with recording data p.1330 col.2 4th ¶).
Regarding claim 17, as discussed above for claim 1 and claim 5, Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach the waist-hip measurement comprises at least a waist size or a waist-to-hip ratio (waist-to-hip ratio or waist circumference), and wherein the one or more stress-related parameters comprises at least a stress resilience or an LHPA axis activation (HPA axis activation with cortisol release).
Regarding claim 26, Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach the one or more stress-related parameters or the correlations between the waist-hip measurement and .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) and in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) as in claims 1, 5-9, 11, 12, 16, 17, 26-28 and further in view of Hernandez-Vela (2015 Ph.D. Thesis University of Barcelona, Department of Mathematics, 148 pages) and in view of Vendrow (USPN 20150317813 A1; Pub.Date 11/05/2015; Fil.Date 02/04/2015).
Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach a method and device as set forth above. Sareen teaches also the determination of the waist size as waist circumference ([005]) with the determination of the hip size ([0125]-0126]) for the calculation of the waist-to-hip ratio therefore reading on accessing the waist-hip measurement of the user comprises: determining, by the one or more computing devices, a waist size of the user based on an image of the waist [...and a finger-span...] of the user; receiving, at the one or more computing devices and from the user, a hip size of the user; and determining, by the one or more computing devices, a waist-to-hip ratio of the user.
Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen do not specifically teach using a finger-span for the calculation as in claims 2-4.
rd ¶) in order to maintain the scale invariance by ratio using the body part reference for normalization unit. Hernandez-Vela is using the ankle of the person as being visible throughout the images (Fig.6.3) wherein any visible body part within the set of image would be a reference body part such as limb or part of limb length as taught by Vendrow ([0032] lengths of limbs or portions thereof reading on a finger) therefore reading on a visible finger as a reference body part for its length therefore reading on imaging a finger-span with imaging the waist and hip sizes as in claims 2-4.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen with using a finger-span, since one of ordinary skill in the art would recognize that using a reference body part as a normalizing reference unit between imaging frame was known in the art as taught by Hernandez-Vela and since length of portion of limbs were also known to be used as reference body part for imaging as taught by Vendrow. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sareen, Hernandez-Vela and Vendrow teach imaging human body for sizing and dimensioning it. The motivation would have been to ideally preserve the invariance of the scale and the ratio between body parts, as suggested by Hernandez-Vela (p.78 3rd ¶).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; .
Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach a method and device as set forth above.
Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen do not specifically teach determining, by the one or more computing devices, whether a measured stress is the acute stress or the chronic stress based at least on: a length of time of the measured stress; and a heart rate during the time of the measured stress as in claim 10. 
However, Jain teaches within the same field of endeavor (title an abstract) the activation of the LHPA axis as the central stress response system ([0172]) which activate the release of cortisol after 25-30mins after the inset of the stress event to provide a biofeedback on the stress system to calm down, with however some prolonged and repeated release of cortisol producing heart disease and weight problems and depression as examples ([0172]) with the identification of the acute stress performed by a total stress level elevation time of 5min for acute stress ([0191]) and a total stress level elevation time of 25min for a chronic stress ([0192]).
Additionally, Schubert teaches within the same field of endeavor of monitoring stress (Title and abstract) with analyzing stress parameters for either chronic stress or long term stress exposure and acute stress or short-term stress exposure and their effects on heart rate and heart rate variability (p.325 col.1 1st ¶) that acutely stressed healthy subjects presents an increased heart rate with a transient decrease in the standard deviation of the R-R interval which chronically stressed subjects show a decreased heart rate (p.326 col.1 2nd ¶, p.327 1st ¶). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Gjoreski, .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017) in view of Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012) in view of Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005) and in view of Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016) as in claims 1, 5-9, 11, 12, 16, 17, 26-28 and further in view of Jain et al. (USPN 20170071551 A1; Pub.Date 03/16/2017; Fil.Date 06/15/2016).
Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach a method and device as set forth above.

However, Jain teaches within the same field of endeavor a system for monitoring stress (title an abstract) the activation of the LHPA axis as the central stress response system ([0172]) which activate the release of cortisol after 25-30mins after the inset of the stress event to provide a biofeedback on the stress system to calm down, with however some prolonged and repeated release of cortisol producing heart disease and weight problems and depression as examples ([0172]) with the identification of the acute stress performed by a total stress level elevation time of 5min for acute stress ([0191]) and a total stress level elevation time of 25min for a chronic stress ([0192]) reading on a release of cortisol to decrease the level of the corresponding stress. Jain teaches also the system as set for providing a feedback to the user in order to mitigate and/or avoid the release cortisol ([0172]) which reads to provide a feedback to the user within either 5min of the onset of the stress for an acute stress or within 25 mins for a chronic stress.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen with providing the feedback to the user comprises providing the feedback within an LHPA axis activation threshold time period, since one of ordinary skill in the art would recognize that providing a notification of stress to a user within a time window between 5 and 25 mins depending on the nature of the stress was known in the art as taught by Jain. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hendrawan, Steptoe and Jain teach accessing and analyzing HPA with stress. The motivation would have been to ideally providing a warning to the user in order to control the stress and avoid the release of cortisol in order to avoid physiological and psychological damages to the user, as suggested by Jain ([0172]).

Regarding claim 20, as previously discussed, Jain teaches for the chronic stress that the LHPA axis activation threshold time period has an initial value of 25 minutes from the start of a detected stress episode ([0172] and [0192]).
Regarding claim 21, as previously discussed, Garbarino, Gjoreski, Hendrawan, Steptoe and Sareen teach the correlation of the waist-to-hip ratio with the cortisol release and the HPA axis activation.as discussed above. Additional Steptoe teaches that under chronic stresses along the years, the waist-to-hip ratio can be predicted to increase (abstract) therefore under the influence of cortisol repeated release as discussed by Jain ([0172]).  Therefore, in the event of an increase of the waist-to-hip increase, having a monitoring and feedback with a given threshold time to provide the feedback to the subject as discussed by Jain, one of ordinary skill in the art would recognize that for an increase of the waist-to-hip increase observed, the feedback provided to the user is not fast enough to avoid the cortisol release producing the increase of the waist-to-hip ratio with time, one of ordinary skill in the art would find obvious to reduce the time to provide the feedback to the user in order to minimize the release of cortisol within the user body reading therefore on   Jain teaches that reducing, by the one or more computing devices, the LHPA axis activation threshold time period in response to a determination that a waist size or a waist-to-hip ratio of the user has increased as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made of Garbarino, Gjoreski, Hendrawan, Steptoe, Sareen and Jain with reducing, by the one or more computing devices, the LHPA axis activation threshold time period in response to a determination that a waist size or a waist-to-hip ratio of the user has increased, since one of ordinary skill in the art would recognize that providing a notification of stress to a user within a time window depending on the nature of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785